          Case 3:20-cv-00618-MMD-WGC Document 8 Filed 04/16/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRUCE BIRCH,                                           Case No.: 3:20-cv-00618-MMD-WGC

 4          Plaintiff                                        Report & Recommendation of
                                                             United States Magistrate Judge
 5 v.

 6 DOUGLAS RANDS, et. al.,

 7          Defendants

 8

 9         This Report and Recommendation is made to the Honorable Miranda M. Du, United

10 States District Judge. The action was referred to the undersigned Magistrate Judge pursuant to 28

11 U.S.C. § 636(b)(1)(B) and the Local Rules of Practice, LR 1B 1-4.

12         Plaintiff Bruce Birch, who was incarcerated within the Nevada Department of

13 Corrections (NDOC), and filed a pro se application to proceed in forma pauperis (IFP) and

14 complaint against Deputy Attorney General Douglas Rands under 42 U.S.C. § 1983.

15 (ECF Nos. 1, 1-1.) On January 13, 2021, District Judge Du entered an order indicating that a

16 suggestion of death on the record was filed in another case in which Bruce Birch was a plaintiff,

17 and instructed defendant Rands to similarly file a suggestion of death in this case if he believes

18 that Birch had passed away. (ECF No. 5.) On January 14, 2021, defendant Rands filed a

19 suggestion of death upon the record. (ECF No. 7.) To date, no motion for substitution has been

20 made by a party or the decedent's successor or representative; therefore, this action should be

21 dismissed under Federal Rule of Civil Procedure 25(a)(1).

22

23
          Case 3:20-cv-00618-MMD-WGC Document 8 Filed 04/16/21 Page 2 of 2




 1                                        RECOMMENDATION

 2         IT IS HEREBY RECOMMENDED that the District Judge enter an order DISMISSING

 3 this action under Federal Rule of Civil Procedure 25(a)(1).

 4         The parties should be aware of the following:

 5         1. That they may file, pursuant to 28 U.S.C. § 636(b)(1)(C), specific written objections to

 6 this Report and Recommendation within fourteen days of being served with a copy of the Report

 7 and Recommendation. These objections should be titled “Objections to Magistrate Judge’s

 8 Report and Recommendation” and should be accompanied by points and authorities for

 9 consideration by the district judge.

10         2. That this Report and Recommendation is not an appealable order and that any notice of

11 appeal pursuant to Rule 4(a)(1) of the Federal Rules of Appellate Procedure should not be filed

12 until entry of judgment by the district court.

13

14 Dated: April 16, 2021

15                                                          _________________________________
                                                            William G. Cobb
16                                                          United States Magistrate Judge

17

18

19

20

21

22

23



                                                    2
